DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Double Patenting
The instant claims are found to be substantially similar to those found in U.S. Patent No.  9,494,140. To the extent that it is presumed that substantial additional amendments to the instant claims will be necessary to resolve allowable subject matter this rejection will be held in abeyance unless Applicant should wish to terminally disclaim the instant application with issued ‘140 to expedite prosecution.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 2-6, 9, 10, 12-16, 19-20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent No. 4,894,055 (“Sudnak”).
Regarding Claim 2, Sudnak discloses an automatic locking safety needle cover (see Fig. 2) that is configured to connect with a syringe, the needle cover comprising:
a housing (12) having a longitudinal axis (i.e. the axis concentric with the needle lumen) and a resiliently deflectable axial lock (30);
 a needle (29) connected with the housing (see Fig. 2 – via the syringe 24), the needle having a distal tip (i.e. the sharpened end); and 
a sleeve (16) configured to move relative to the housing (see Fig. 2-4 in series) and to resiliently deflect the axial lock radially outward (see Fig. 2 and 3 – compare with Figure 4), the sleeve having a longitudinal axis (i.e. the axis concentric with the needle lumen), an unlocked extended position (Fig. 2), a retracted position (Fig. 3), and a locked extended position (Fig. 4); wherein
in the unlocked extended position, the sleeve covers the distal tip of the needle (see Fig. 2); 
in the retracted position, the distal tip of the needle is exposed (see Fig. 3); and 
in the locked extended position, the sleeve covers the distal tip of the needle (see Fig. 4), the sleeve is blocked from moving to the retracted position by the axial lock (see 30 engaged with 42), and the longitudinal axis of the sleeve is parallel to the longitudinal axis of the housing (see Fig. 4, i.e. the longitudinal axis are aligned within one another).
Regarding Claim 3, Sudnak discloses the sleeve comprises a track (44) and the housing comprises a guide (46) that is received in the track (see Fig. 2).
Regarding Claim 4, Sudnak discloses the needle cover is further configured such that, in the retracted position, a distal end of the sleeve is flush with a distal end of the housing (see Fig. 3).
Regarding Claim 5, Sudnak discloses the needle cover is further configured such that, in the extended locked position, a flange (42) on the sleeve is inhibited from movement in the proximal direction by the axial lock (30) and inhibited from movement in the proximal direction by a distal end of the housing (see at 46).
Regarding Claim 6, Sudnak discloses the needle cover is further configured such that the axial lock is deflected radially outward during movement of the sleeve from the retracted position to the locked extended position (see Fig. 3 and 4 in sequence – i.e. the axial lock is maintained in the outwardly deflected position until reaching the lock position).
Regarding Claim 9, Sudnak discloses the sleeve is telescopically received in the housing (see Fig. 2-4 in series).
Regarding Claim 10, Sudnak discloses the axial lock comprises a first end (i.e. the proximal, hinged end) attached to the housing and a second end (i.e. the distal free end) disposed radially inward of an inner surface of the housing (see Fig. 4).
Regarding Claim 12, Sudnak discloses an automatic locking safety needle cover (see Fig. 2) that is configured to connect with a syringe, the needle cover comprising:
a housing (12) having a longitudinal axis and a resiliently deflectable axial lock (30); 
a needle (29) connected with the housing, the needle having a distal tip; and 
a sleeve (16) configured to be telescopically received in the housing (see Fig. 2-4) and to resiliently deflect the axial lock (see Fig. 3 – i.e. the sleeve maintains the lock in a deflected position against the bias of the hinge until reaching the position shown in Fig. 4), the sleeve having a longitudinal axis, an unlocked extended position (Fig. 2), a retracted position (Fig. 3), and a locked extended position (Fig. 4), wherein: in the unlocked extended position, the sleeve covers the distal tip of the needle (see Fig. 2); in the retracted position, the distal tip of the needle is exposed (see Fig. 3); and in the locked extended position, the sleeve covers the distal tip of the needle, the sleeve is blocked from moving to the retracted position by the axial lock, and the longitudinal axis of the sleeve is parallel to the longitudinal axis of the housing (see Fig. 4).
Regarding Claim 13, Sudnak discloses the sleeve further comprises a track (44) and the housing comprising a guide (46) that is received in the track.
Regarding Claim 14, Sudnak discloses the needle cover is further configured such that, in the retracted position, a distal end of the sleeve is flush with a distal end of the housing (see Fig. 3).
Regarding Claim 15, Sudnak discloses the needle cover is further configured such that, in the extended locked position, a flange (42) on the sleeve is inhibited from movement in the proximal direction by the axial lock (30) and inhibited from movement in the proximal direction by a distal end of the housing (46).
Regarding Claim 16, Sudnak discloses the needle cover is further configured such that the axial lock is deflected radially outward during movement of the sleeve from the retracted position to the locked extended position (see Fig. 3  where the axial lock is held in an outwardly deflected position against the bias the hinge until reaching Fig. 4).
Regarding Claim 19, Sudnak discloses the sleeve is telescopically received in the housing (see Fig. 2-4).
Regarding Claim 20, Sudnak discloses the axial lock comprises a first end (i.e. the proximal, hinge end) attached to the housing and a second end (i.e. the distal free end) disposed radially inward of an inner surface of the housing.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7, 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 4,894,055 (“Sudnak”) as applied above, and further in view of U.S. Patent No. 5,591,138 (“Vaillancourt”).
Regarding Claims 7 and 17, Sudnak discloses the invention substantially as claimed except the needle cover is configured such that the sleeve rotates relative to the housing during movement of the sleeve from the unlocked extended position to the retracted position. Rather, Sudnak discloses that the tracks (44) are linear tracks such that the shield and housing are splined together in a purely axial fashion thereby preventing rotation. Importantly, Examiner notes that Sudnak does not suggest a criticality to preventing rotation and suggest that “a wide variety or stop means may be utilized with the present assembly”. Vaillancourt discloses a related needle cover (Fig.1) which likewise comprising a housing (13) and telescoping, spring biased sleeve (17) used to cover the distal end of a needle (see Fig. 1). Like Sudnak, Vaillancourt discloses the housing and sleeve to be splined together via a track and protrusion system (22, 21). However, unlike Sudnak, Vaillancourt discloses that the axial portion (24) of the track can be accompanied by an L-shaped circumferential portion (23) that serves lock the position of the sleeve in a pre-use, covered configuration (see Fig. 1) such the needle cover is configured such that the sleeve rotates relative to the housing during movement of the sleeve from the unlocked extended position (see Fig. 1) to the retracted position (see Fig. 2, 3). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the track of Sudnak to have an L-shaped circumferential portion, as disclosed by Vaillaincourt, in order to require a deliberate rotational movement to transition the device from the unlocked, extended pre-use configuration toward the uncovered position, thereby reducing the chance that the shield might be prematurely retracted leading to an accidental needlestick.

Claim(s) 8, 11, 18, 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 4,894,055 (“Sudnak”) as applied above, and further in view of U.S. Publication No. 2005/0113750 (“Targell”).
Regarding Claims 8 and 18, Sudnak discloses the invention substantially as claimed except that the housing comprises a “needle holder”, with a proximal tip of the needle positioned inside the holder such that the proximal tip is not exposed. Rather Sudnak discloses the needle to be directly held by the syringe itself. However, Examiner notes that the ordinary artisan would reasonable recognize and appreciate that different means of affixing the needle and syringe could be implemented within the invention of Sudnak. For example, Targell discloses a similar needle cover (20) whereby the needle cover and needle are integrated with one another as a single assembly (See Fig. 4) with the housing comprising a needle holder (84), where a proximal tip of the needle (96) is positioned inside the needle holder such that the proximal tip is not exposed. It would have been obvious for a person having ordinary skill in the art at the time the invention was made to integrate the needle and needle cover of the invention of Sudnak together by integrating the proximal end of the needle within a needle holder for interfacing with a syringe, as disclosed by Targell, thereby ensuring that that the needle and cover cannot accidentally be separated from one another leading to potential needle sticks (particularly in contrast to the embodiments of Sudnak where only friction between (18 and 22) is relied upon to maintain the needle cover on the syringe/needle).
	Regarding Claim 11 and 21, Sudnak discloses the invention substantially as claimed except that the sleeve is opaque. Rather Sudnak only suggests transparent configurations. However, as discussed above, Targell discloses a related needle safety cover similar to that described by Sudnak. Targell recites (Par. 35) “where the patient is needle-phobic, the design can be adapted to permit the needle sleeve in its initial position to entirely cover and hide the needle. The needle sleeve can also be manufactured from an opaque material”. As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the sleeve of Sudnak in opaque configurations, as disclosed by Targell, in order to accommodate needle or blood phobic individuals who might otherwise be distressed from seeing a hypodermic needle.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant’s attention is directed toward U.S. Patent No. 6,884,237 which is understood by Examiner suited to serve as the primary reference in a rejection under 35 USC 103(a). Particularly, Examiner submits the invention (10 – see Fig. 1-3E) would have been obvious to modify in order to arrive upon the claimed invention. Particularly, Examiner submits that it would have been obvious to extent the pre-use section of track (see that distal to 48) such that the distal end of the needle is obscured by the sleeve in the pre-use configuration particularly when considering use with a needle phobic patient. It would have been further obvious to relocate the deflectable tabs (52a, 52b) from the sleeve to the housing as a mere reversal of parts whereby the invention would be understood to work equally well in either configuration and such configurations generally be known to the art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        11/01/2022